Citation Nr: 1429709	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  08-38 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) originally on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for posttraumatic stress disorder (PTSD) and awarded a 30 percent disability rating, effective December 29, 2005.  The Veteran timely appealed the initial disability rating for PTSD, and in his February 2010 VA Form 9, asserted that he was unemployable due to his PTSD.  The Board found that a claim of TDIU had been properly raised as part of the claim for an increased rating for PTSD, see Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the TDIU claim for further development in February 2011.  By way of an August 2011 supplemental statement of the case, the RO denied a TDIU rating.

In January 2011, the Veteran testified before the undersigned at a central office hearing.  A copy of the transcript has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents are potentially relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD combines to a 30 percent rating prior to October 29, 2007, and combines to a 50 percent rating since October 29, 2007.  

2.  The Veteran has work experience as a bank mail room worker, car detailer, customer assistance representative, forms and supply person, and a truck driver; he has 1 year of a college education.

3.  The weight of the competent and probative evidence indicates that the Veteran's service-connected PTSD does not preclude him from securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU as due to service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a March 2011 letter issued prior to the August 2011 adjudication of the TDIU claim, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for TDIU, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The March 2011 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private and VA treatment records, VA examination reports, and hearing testimony.  

Moreover, with respect to the Veteran's January 2011 Board hearing before the undersigned Veterans Law Judge (VLJ), the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim and volunteered his treatment history.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).  

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claim being decided included obtaining any outstanding medical records, sending out proper VCAA notice for a TDIU, and obtaining a VA opinion regarding the Veteran's employability.  In response, the RO/AMC obtained all outstanding medical records, sent out March 2011 correspondence that was compliant with the VCAA, and obtained an April 2011 VA opinion regarding whether the Veteran was unemployable due to his PTSD.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument, including testimony at a Board hearing.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2013).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2013).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether a veteran is entitled to a TDIU, neither the veteran's nonservice-connected disabilities nor advancing age may be considered.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the Veteran is service-connected for PTSD, rated as 30 percent disabling prior to October 29, 2007, and as 50 percent disabling since October 29, 2007.  Thus, the Veteran does not meet the threshold disability percentage requirements of 38 C.F.R. § 4.16(a).  

That notwithstanding, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b).  Therefore, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected condition and advancing age, which would justify a total rating based upon individual unemployability on an extraschedular basis.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Veteran reported on his VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, that he had 1 year of a college education.  Regarding his work history, the Veteran has reported that he had work experience as a bank mail room worker, car detailer, customer assistance representative, forms and supply person, and a truck driver.  

On VA examination in July 2006, the examiner gave the Veteran an Axis I diagnosis of adjustment disorder.  She noted that the Veteran had denied any occupational or social impairment that would warrant any major Axis I diagnosis.  

At an April 2007 VA examination, the Veteran was noted to be regularly working full-time for U.S. Air as a customer assistant.  He reported that prior to his current job, he had worked regularly at Carmax for 6 years before quitting.  He maintained that he had held 8 jobs in 10 years.  The examiner diagnosed the Veteran with PTSD and found that his PTSD symptoms did not interfere with his work.  He explained that the Veteran worked regularly and did not miss work because of his psychiatric symptoms.  He did note that there had been some impairment of the Veteran's interaction with others and diminution of social interactions.  

During a November 2007 private examination, the Veteran was noted to be working as an airport service worker.  He complained that his long-term symptom patterns of PTSD had taken a big toll on his career path.  

At a December 2008 private examination, the Veteran reported that after discharge from service, he had worked in a bank mail room, been a truck driver, worked with Carmax, worked in farm sales, and worked at Eastern Airlines.  He had been working with U.S. Air for the past 2 years driving cars in the terminals.  The examiner found that the Veteran was moderately compromised in his ability to sustain social relationships and also moderately compromised in his ability to sustain work relationships.  

A January 2009 VA medical report reveals that the Veteran was continuing to work at the airport.  

On VA examination in December 2009, the Veteran reported working on an airline on the ramp for many years.  He stated that he had been fired in October 2009 for being late to work a couple of times.  Regarding work impairment, the examiner found that the Veteran had some problems dealing with the public and his co-workers.  However, he was noted to be able to deal with his supervisors, learn new procedures, and follow complex instructions.  The examiner also found that the Veteran had some problems with stress, anxiety, depression, irritability, and poor sleep, and that these issues would affect physical or sedentary work.  

The Veteran testified before the Board at a central office hearing in January 2011.  Testimony revealed, in pertinent part, that the Veteran had problems dealing with the public and his co-workers.  The Veteran testified that he had last worked as a customer service representative for 2 years at U.S. Air.  He reported that he had been fired because he had had two occurrences of being late for work and another instance of not calling in to inform his employers when he was out of the office to undergo physical therapy.  

In April 2011, a VA examiner reviewed the Veteran's claims file to provide an opinion on his employability.  She found that since 2009, there were no records indicating any mental health treatment visits or medication.  She also noted that prior to October 29, 2007, the Veteran's PTSD had been manifested by occupational and social impairment with decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD symptoms.  The examiner indicated that since October 29, 2007, the Veteran's PTSD had been manifested by moderate disruption of occupational and social adaptability with reduced reliability and difficulty establishing and maintaining effective work and social relationships.  She acknowledged that in 2010, the Veteran claimed that he was unable to remember things, follow instructions, or concentrate.  The examiner opined that the Veteran's PTSD alone, without any reference to any non-service-connected disabilities, did not render him unable to secure and follow a substantially gainful occupation.  Her rationale was that the most recent VA examination noted that the Veteran had difficulties in sustaining employment but did not indicate that the difficulties were of such a severity as to preclude employment.  She also explained that there was no other evidence of record to indicate that the Veteran's symptoms had worsened to a degree that would preclude employment.  

On VA examination in October 2013, the Veteran stated that he was retired because he used to work with an airline company that had gone out of business.  He indicated that he would have liked to have worked longer with the company, but that they had gone out of business.  He reported that he occasionally performed part-time work, including some work with a company that worked on highways, but that he had experienced heat stroke during one of those jobs and had to give up that type of work.  He stated that he occasionally would mow people's lawns or perform other odd jobs.  He was diagnosed with PTSD and found to have occupational and social impairment with reduced reliability and productivity.  

Based on the foregoing evidence, the Board finds that the Veteran's service-connected PTSD does not prevent him from obtaining and maintaining substantially gainful employment.  The Board acknowledges the Veteran's assertion that he is unemployable due to his PTSD.  However, despite noting that the Veteran had some problems dealing with the public and his co-workers and that his problems with stress, anxiety, depression, irritability, and poor sleep would affect any type of employment, the December 2009 VA examiner found that the Veteran was able to deal with his supervisors, learn new procedures, and follow complex instructions.  Moreover, the April 2011 VA examiner determined that the Veteran's PTSD did not render him unable to secure and follow a substantially gainful occupation because there was no evidence that the Veteran's PTSD difficulties were of such a severity as to preclude employment.  She also explained that there was no other evidence of record to indicate that the Veteran's symptoms had worsened to a degree that would preclude employment.  Finally, at his most recent VA examination in October 2013, the Veteran reported that he was occasionally engaging in part-time work and performing odd jobs.  The VA examiner found that the Veteran only had occupational and social impairment with reduced reliability and productivity.  The competent and probative medical opinions in the record indicate the Veteran's service-connected PTSD does not prevent gainful employment.  Indeed, there is no evidence that the Veteran's service-connected PTSD prevented him from obtaining and maintaining gainful employment in which he had limited contact with others.  The Board places greater probative weight on the medical opinions concerning the Veteran's employment capability than the Veteran's lay contentions as to the limitations caused by his disabilities. 

Again, the issue is not whether the Veteran is unemployed or has difficulty finding employment, but rather, whether the Veteran is capable of performing acts required by employment.  See Van Hoose, 4 Vet. App. at 363.  The evidence does not show that he cannot perform the acts required by employment in which he has limited contact with others due to his service-connected PTSD.  While the Board is cognizant that the Veteran would have difficulty working due to having problems dealing with others, stress, anxiety, depression, irritability, and poor sleep, the preponderance of the evidence of record demonstrates that the Veteran is not precluded from securing and following substantially gainful employment due to his service-connected PTSD.   

The probative evidence of record shows that the Veteran is capable of performing the acts required in obtaining and maintaining a substantially gainful occupation in which he has limited contact with others.  Unfortunately, the fact that a veteran is currently not working or may have difficulty finding a job is not determinative in adjudicating a claim for a TDIU rating.  As previously stated, the evidence does not show that the Veteran's service-connected PTSD makes him incapable of performing the physical and mental acts required by employment in which he has limited interaction with others.  Thus, referral for extraschedular consideration for entitlement to a TDIU is not warranted.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim for a TDIU rating due to service-connected PTSD.  Consequently, the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

Entitlement to a TDIU is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


